Exhibit 10.5(iii)
 
Date: As of January 25, 2012




Signature Bank
261 Madison Avenue
New York, NY 10016
Attention:  Cliff Broder, Group Director and Vice President




Re:           Escrow Account No. 1501725427




Dear Mr. Broder:
 
In accordance with the terms of Section 2(b) of an Escrow Deposit Agreement
dated December 1, 2011 by and among ORGANOVO, INC. (the “Company”), SPENCER
TRASK VENTURES, INC. (“Spencer Trask”) and SIGNATURE BANK (the “Escrow Agent”),
and that certain Joinder Agreement dated January 23, 2012, by an among the
Company, Spencer Trask and ORGANOVO HOLDINGS, INC. (“Pubco”), the Company, Pubco
and Spencer Trask hereby notify the Escrow Agent that the Termination Date has
been extended to March 30, 2012, the Final Termination Date.
 
Very truly yours,


ORGANOVO, INC.
 
By:            /s/ Keith
Murphy                                                      
       Name: Keith
Murphy                                                                           
       Title:   Chief Executive Officer
 
ORGANOVO HOLDINGS, INC.
 
By:            /s/ Deborah
Lovig                                                      
       Name: Deborah
Lovig                                                                           
       Title:   President & CEO
 
SPENCER TRASK VENTURES, INC.
 
By:              /s/ John
Heidenreich                                                                
        Name: John Heidenreich
        Title:   President
 